 
Exhibit 10.3

 
THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATES SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CONVERSION SERVICES INTERNATIONAL, INC. THAT SUCH REGISTRATION
IS NOT REQUIRED.
 
AMENDED AND RESTATED SECURED CONVERTIBLE MINIMUM BORROWING NOTE
 
 
FOR VALUE RECEIVED, CONVERSION SERVICES INTERNATIONAL, INC. a Delaware
corporation (the “Borrower”) promises to pay to LAURUS MASTER FUND, LTD., c/o
Ogier Fiduciary Services (Cayman) Limited, P.O. Box 1234, Queensgate House,
South Church Street, George Town, Grand Cayman, Cayman Islands, British West
Indies, Fax: 345-949-9877 (the “Holder”) or its registered assigns, on order,
the sum of Two Million Dollars ($2,000,000), of, if different, the aggregate
principal amount of all “Loans” (as such term is defined in the Security
Agreement referred to below), together with any accrued and unpaid interest
hereon, on August 15, 2007 (the “Maturity Date”). This Note amends and restates
in its entirety, and is given in substitution for and not in satisfaction of,
that certain Secured Convertible Minimum Borrowing Note issued in the original
principal amount of $2,000,000 by the Company in favor of the Holder on August
16, 2004.
 
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement between Borrower, certain
Subsidiaries of the Borrower and the Holder dated as of August 16, 2004 (as
amended, modified and supplemented from time to time, the “Security Agreement”).
 
The following terms shall apply to this Minimum Borrowing Note (the “Note”):
 
ARTICLE I
INTEREST


1.1 Contract Rate. Subject to Sections 4.2, 5.1 and 6.7 hereof, interest payable
on this Note shall accrue at a rate per annum equal to the “prime rate”
published in The Wall Street Journal from time to time, plus one percent (1%)
(the “Contract Rate”). The Prime Rate shall be increased or decreased as the
case may be for each increase or decrease in the Prime Rate in an amount equal
to such increase or decrease in the Prime Rate; each change to be effective as
of the day of the change in such rate in accordance with the terms of the
Security Agreement. Subject to Section 1.2, the Contract Rate shall not be less
than five percent (5 %).
 

--------------------------------------------------------------------------------


1.2 Contract Rate Adjustments and Payments. The Contract Rate shall be
calculated on the last business day of each month hereafter until the Maturity
Date (each a “Determination Date”) and shall be subject to adjustment as set
forth herein. If (i) the Borrower shall have registered the shares of the
Borrower’s common stock underlying each of the conversion of each Minimum
Borrowing Note then outstanding and that certain warrant issued to Holder on a
registration statement declared effective by the Securities and Exchange
Commission (the “SEC”), and (ii) the market price (the “Market Price”) of the
Common Stock as reported by Bloomberg, L.P. on the Principal Market (as defined
below) for the five (5) trading days immediately preceding a Determination Date
exceeds the then applicable Fixed Conversion Price by at least twenty five
percent (25%), the Contract Rate for the succeeding calendar month shall
automatically be reduced by 200 basis points (200 b.p.) (2.0.%) for each
incremental twenty five percent (25%) increase in the Market Price of the Common
Stock above the then applicable Fixed Conversion Price. If (i) the Borrower
shall not have registered the shares of the Borrower’s common stock underlying
the conversion of each Minimum Borrowing Note then outstanding and that certain
warrant issued to Holder on a registration statement declared effective by the
SEC and which remains effective, and (ii) the Market Price of the Common Stock
as reported by Bloomberg, L.P. on the principal market for the five (5) trading
days immediately preceding a Determination Date exceeds the then applicable
Fixed Conversion Price by at least twenty five percent (25%), the Contract Rate
for the succeeding calendar month shall automatically be decreased by 100 basis
points (100 b.p.) (1.0.%) for each incremental twenty five percent (25%)
increase in the Market Price of the Common Stock above the then applicable Fixed
Conversion Price. Notwithstanding the foregoing (and anything to the contrary
contained in herein), in no event shall the Contract Rate be less than zero
percent (0%).   Interest shall be (i) calculated on the basis of a 360 day year,
and (ii) payable monthly, in arrears, commencing on October 1, 2004 and on the
first business day of each consecutive calendar month thereafter until the
Maturity Date (and on the Maturity Date), whether by acceleration or otherwise
(each, a “Contract Rate Payment Date”).  
 
ARTICLE II
ADVANCES, PAYMENTS UNDER NOTE
 
2.1.  Mechanics of Advances. All Loans evidenced by this Note shall be made in
accordance with the terms and provisions of the Security Agreement.
 
2.2.  Fixed Conversion Price. For purposes hereof, subject to Section 3.5
hereof, the initial “Fixed Conversion Price” means $ ____ [103% of the average
of the closing price of the Common Stock for the ten (10) trading days
immediately prior to the date hereof provided that the Fixed Conversion Price
shall not exceed 110% of the closing price of the Common Stock on the trading
day immediately preceding the Closing Date]0.62.
 
2.3.   No Effective Registration. Notwithstanding anything to the contrary
herein, the Holder shall not be required accept shares of Common Stock as
payment following a conversion by the Holder if there fails to exist an
effective current Registration Statement (as defined in the Registration Rights
Agreement) covering the shares of Common Stock to be issued, or if an Event of
Default hereunder exists and is continuing, unless such requirement is otherwise
waived in writing by the Holder in whole or in part at the Holder’s option.
 
2

--------------------------------------------------------------------------------


2.4.   Optional Redemption in Cash. The Borrower will have the option of
prepaying this Note (“Optional Redemption”) by paying to the Holder a sum of
money equal to one hundred fifteen percent (115%) of the principal amount of
this Note together with accrued but unpaid interest thereon and any and all
other sums due, accrued or payable to the Holder arising under this Note, the
Security Agreement, or any Ancillary Agreement (as defined in the Security
Agreement) (the “Redemption Amount”) on the day written notice of redemption
(the “Notice of Redemption”) is given to the Holder. The Notice of Redemption
shall specify the date for such Optional Redemption (the “Redemption Payment
Date”) which date shall be seven (7) days after the date of the Notice of
Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has
previously delivered a Notice of Conversion (defined below) pursuant to Section
3.1, or for conversions elected to be made by the Holder pursuant to Section 3.1
during the Redemption Period. The Redemption Amount shall be determined as if
such Holder’s conversion elections had been completed immediately prior to the
date of the Notice of Redemption. On the Redemption Payment Date, the Redemption
Amount (plus any additional interest and fees accruing on the Notes during the
Redemption Period) must be irrevocably paid in full in immediately available
funds to the Holder. In the event the Borrower fails to pay the Redemption
Amount on the Redemption Payment Date, then such Redemption Notice will be null
and void.
 
ARTICLE III
HOLDER’S CONVERSION RIGHTS
 
3.1.  Optional Conversion. Subject to the terms of this Article III, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date, or thereafter during an Event of Default (as defined in Article V), and,
subject to the limitations set forth in Section 3.2 hereof, to convert all or
any portion of the outstanding Principal Amount and/or accrued interest and fees
due and payable into fully paid and nonassessable shares of the Common Stock at
the Fixed Conversion Price. The shares of Common Stock to be issued upon such
conversion are herein referred to as the “Conversion Shares.”
 
3.2.  Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
the Note an amount that would (a) be convertible into that number of shares of
Common Stock which, when added to the number of shares of Common Stock otherwise
beneficially owned by such Holder including those issuable upon exercise of
warrants held by such Holder would exceed 4.99% of the outstanding shares of
Common Stock of the Borrower at the time of conversion or (b) exceed twenty five
percent (25%) of the aggregate dollar trading volume of the Common Stock for the
twenty two (22) day trading period immediately preceding delivery of a Notice of
Conversion to the Borrower. For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act and Regulation 13d-3 thereunder. The conversion
limitation described in this Section 3.2 shall automatically become null and
void without any notice to Borrower upon the occurrence and during the
continuance beyond any applicable grace period of an Event of Default, or upon
75 days prior notice to the Borrower, except that at no time shall the
beneficial ownership exceed 19.99% of the Common Stock. Notwithstanding anything
contained herein to the contrary, following the listing of the Borrower on the
NASDAQ SmallCap Market, the Nasdaq National Market or the American Stock
Exchange, the number of shares of Common Stock issuable by the Borrower and
acquirable by the Holder at a price below $[insert market price] per share
pursuant to the terms of this Note, the Security Agreement, any Ancillary
Agreement or any other agreement between the Company and the Holder, shall not
exceed an aggregate of 153,149,330 shares of the Borrower’s Common Stock
(subject to appropriate adjustment for stock splits, stock dividends, or other
similar recapitalizations affecting the Common Stock) (the “Maximum Common Stock
Issuance”), unless the issuance of shares hereunder in excess of the Maximum
Common Stock Issuance shall first be approved by the Borrower’s shareholders. If
at any point in time , following the listing of the Borrower on the NASDAQ
SmallCap Market, the Nasdaq National Market or the American Stock Exchange, the
number of shares of Common Stock issued pursuant to the terms of this Note, the
Security Agreement, any Ancillary Agreement or any other agreement between the
Company and the Holder, together with the number of shares of Common Stock that
would then be issuable by the Borrower to the Holder in the event of a
conversion or exercise pursuant to the terms of this Note, the Security
Agreement, any Ancillary Agreement or any other agreement between the Company
and the Holder, would exceed the Maximum Common Stock Issuance but for this
Section 3.2, the Borrower shall promptly call a shareholders meeting to solicit
shareholder approval for the issuance of the shares of Common Stock hereunder in
excess of the Maximum Common Stock Issuance.
 
3

--------------------------------------------------------------------------------


3.3.  Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion (“Notice
of Conversion”) to the Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Borrower
within two (2) business days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a Conversion Date (the “Conversion
Date”). A form of Notice of Conversion to be employed by the Holder is annexed
hereto as Exhibit A. Pursuant to the terms of the Notice of Conversion, the
Borrower will issue instructions to the transfer agent accompanied by an opinion
of counsel within two (2) business days of the date of the delivery to Borrower
of the Notice of Conversion and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder by crediting the
account of the Holder’s designated broker with the Depository Trust Corporation
(“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system within
three (3) business days after receipt by the Borrower of the Notice of
Conversion (the “Delivery Date”). In the case of the exercise of the conversion
rights set forth herein the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the date of receipt by the Borrower of the
Notice of Conversion. The Holder shall be treated for all purposes as the record
holder of such Common Stock, unless the Holder provides the Borrower written
instructions to the contrary.
 
3.4.  Late Payments. The Borrower understands that a delay in the delivery of
the shares of Common Stock in the form required pursuant to this Article beyond
the Delivery Date could result in economic loss to the Holder. As compensation
to the Holder for such loss, the Borrower agrees to pay late payments to the
Holder for late issuance of such shares in the form required pursuant to this
Article III upon conversion of the Note, in the amount equal to $250 per
business day after the Delivery Date. The Borrower shall pay any payments
incurred under this Section in immediately available funds upon demand.
 
3.5.  Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 2.2 shall be subject to adjustment from time to time upon the happening
of certain events while this conversion right remains outstanding, as follows:
 
4

--------------------------------------------------------------------------------


A.  Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock (i) immediately prior to or (ii) immediately after
such reclassification or other change at the sole election of the Holder.
 
B. Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Borrower in shares of Common Stock, the Fixed Conversion Price
shall be proportionately reduced in case of subdivision of shares or stock
dividend or proportionately increased in the case of combination of shares, in
each such case by the ratio which the total number of shares of Common Stock
outstanding immediately after such event bears to the total number of shares of
Common Stock outstanding immediately prior to such event.
 
C. Share Issuances. Subject to the provisions of this Section 3.5, if the
Borrower shall at any time prior to the conversion or repayment in full of the
Principal Amount issue any shares of Common Stock or securities convertible into
Common Stock to a person other than the Holder (except (i) pursuant to
Subsections A or B above; or (ii) pursuant to options that may be issued under
any employee incentive stock option and/or any qualified stock option plan
adopted by the Borrower) for a consideration per share (the “Offer Price”) less
than the Fixed Conversion Price in effect at the time of such issuance, then the
Fixed Conversion Price shall be immediately reset to such lower Offer Price
pursuant to the formula below. For purposes hereof, the issuance of any security
of the Borrower convertible into or exercisable or exchangeable for Common Stock
shall result in an adjustment to the Fixed Conversion Price upon the issuance of
such securities.
 
If the Borrower issues any additional shares pursuant to this Section 3.5 (C)
then, and thereafter successively upon each such issue, the Fixed Conversion
Price shall be adjusted by multiplying the then applicable Fixed Conversion
Price by the following fraction:
 
 
5

--------------------------------------------------------------------------------


 

 

 
A + B
   
(A + B) + [((C - D) x B) / C]
 

 
A = Actual shares outstanding prior to such offering
 
B = Actual shares sold in the offering
 
C = Fixed Conversion Price
 
D = Offering price
 
D. Computation of Consideration. For purposes of any computation respecting
consideration received pursuant to Subsection C above, the following shall
apply:
 
(a) in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Borrower for any underwriting of the issue or otherwise in connection
therewith;
 
(b) in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Borrower (irrespective of the accounting treatment
thereof); and
 
(c) upon any such exercise, the aggregate consideration received for such
securities shall be deemed to be the consideration received by the Borrower for
the issuance of such securities plus the additional minimum consideration, if
any, to be received by the Borrower upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
clauses (a) and (b) of this Subsection (D)).
 
3.6.  Reservation of Shares. During the period the conversion right exists, the
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Note. The Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable. The Borrower
agrees that its issuance of this Note shall constitute full authority to its
officers, agents, and transfer agents who are charged with the duty of executing
and issuing stock certificates to execute and issue the necessary certificates
for shares of Common Stock upon the conversion of this Note.
 
3.7.  Registration Rights. The Holder has been granted registration rights with
respect to the shares of Common Stock issuable upon conversion of this Note as
more fully set forth in a Registration Rights Agreement dated as of the date
hereof between the Borrower and the Holder.
 
6

--------------------------------------------------------------------------------


ARTICLE IV
EVENTS OF DEFAULT
 
4.1.  The occurrence of any of the events set forth in Section 19 of the
Security Agreement shall constitute an Event of Default (“Event of Default”)
hereunder.
 
DEFAULT RELATED PROVISIONS
 
4.2 Default Interest Rate. Following the occurrence and during the continuance
of an Event of Default, interest on this Note shall automatically be increased
by two percent (2%) per month, and all outstanding Obligations, including unpaid
interest, shall continue to accrue interest from the date of such Event of
Default at such interest rate applicable to such Obligations until such Event of
Default is cured or waived.
 
4.3 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof and until
this Note is paid in full.
 
4.4 Cumulative Remedies. The remedies under this Note shall be cumulative.
 
ARTICLE V
DEFAULT PAYMENTS
 
5.1.  Default Payment. If an Event of Default occurs and is continuing beyond
any applicable grace period, the Holder, at its option, may elect, in addition
to all rights and remedies of Holder under the Security Agreement and the
Ancillary Agreements and all obligations of Borrower under the Security
Agreement and the Ancillary Agreements, to accelerate all obligations
outstanding under the Security Agreement and the Ancillary Agreements and, in
connection therewith, require the Borrower to make a Default Payment (“Default
Payment”). The Default Payment shall be 130% of the outstanding principal amount
of the Note, plus accrued but unpaid interest, all other fees then remaining
unpaid, and all other amounts payable hereunder. The Default Payment shall be
applied first to any fees due and payable to Holder pursuant to the Notes or the
Ancillary Agreements, then to accrued and unpaid interest due on the Notes and
then to outstanding principal balance of the Notes.
 
5.2.  Default Payment Date. The Default Payment shall be due and payable
immediately on the date that the Holder has exercised its rights pursuant to
Section 5.1 (“Default Payment Date”).
 
7

--------------------------------------------------------------------------------


ARTICLE VI
MISCELLANEOUS
 
6.1.  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
 
6.2.  Notices. Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Security Agreement.
 
6.3.   Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as it may be amended or supplemented.
 
6.4.  Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement.
 
6.5.  Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.
 
6.6.  Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of
conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state courts of New York or in the federal courts located in the state of
New York. Both parties and the individual signing this Note on behalf of the
Borrower agree to submit to the jurisdiction of such courts. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney’s fees and costs. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note. Nothing contained herein shall be deemed or operate to preclude the Holder
from bringing suit or taking other legal action against the Borrower in any
other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court order in favor of Holder.
 
6.7.  Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.
 
8

--------------------------------------------------------------------------------


6.8.   Security Interest and Guarantee. The Holder has been granted a security
interest (i) in certain assets of the Borrower and its Subsidiaries as more
fully described in (x) the Security Agreement and (y) the Master Security
Agreement dated as of the date hereof and (ii) pursuant to the Stock Pledge
Agreement dated as of the date hereof. The obligations of the Borrower under
this Note are guaranteed by certain Subsidiaries of the Borrower pursuant to the
Subsidiary Guaranty dated as of the date hereof.
 
6.9.  Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.
 
[Balance of page intentionally left blank; signature page follows.]
 

9

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Borrower has caused this Amended and Restated Secured
Convertible Minimum Borrowing Note to be signed in its name effective as of this
30th day of November 2005.

        CONVERSION SERVICES INTERNATIONAL, INC.  
   
   
    By:   /s/ Scott Newman   

--------------------------------------------------------------------------------

Name: Scott Newman   
Title:   President and Chief Executive Officer

 
 

WITNESS:
 
/s/ Lawrence F. Metz

--------------------------------------------------------------------------------

 



10

--------------------------------------------------------------------------------


 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert the Note)
 
The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Secured Convertible Minimum Borrowing Note
issued by Conversion Services International, Inc. on August 18, 2004, as amended
and restated on November 30, 2005, into Shares of Common Stock of Conversion
Services International, Inc. (the “Borrower”) according to the conditions set
forth in such Note, as of the date written below.
 
Date of Conversion:
 
 
Conversion Price:
 
 
Shares To Be Delivered:
 
 
Signature:
 
 
Print Name:
 
 
Address:
 
 
 
 
Holder DWAC instructions
 
 
   

 


11

--------------------------------------------------------------------------------

